DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Particularly, neither of the prior-filed applications of US Provisional Application No. 61/728,501, 14/085348, 15/586476, and 16843022 teach the features of Claims 10-14 teaches the features of Claim 10 pertaining to at least “wherein the net sum is guaranteed to be equal to or greater than zero.” is not supported in the disclosure of US Provisional Application No. 61/728,501 and US Patent Application No. 14/085348, 15/586476, and 16843022.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 61/728,501 and US Patent Application No. 14/085348, 15/586476, and 16843022, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Particularly, neither of the prior-filed applications of US Provisional Application No. 61/728,501, 14/085348, 15/586476, and 16843022 provide adequate support for the features of Claim 10 related to “wherein the net sum is guaranteed to be equal to or greater than zero”.
Dependent claims 12-14 inherit the deficiencies of Claim 10; therefore, the above applies.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   
Assuming this application should be treated as a continuation-in-part (see above for changing the status of the application to a continuation-in-part), the claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). See MPEP 2163.06 for details.
The specification fails to provide proper antecedent basis for “wherein the net sum is guaranteed to be equal to or greater than zero” of claim 10.
Dependent claims 12-14 inherit the deficiencies of Claim 10; therefore, the above applies.
Appropriate correction is herein required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,195,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of at least receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables (purchase options being equivalent to deliverables), wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game; and adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount. as it relates to the method, non-transitory computer readable medium, and system of Claims 1-9 and 15-20 of the instant application No. 17/541755 are encompassed within the subject matters as it relates to Claims 1-20 of the method, non-transitory computer readable medium, and system of U.S. Patent No. 11,195,375.  
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
U.S. Patent No. 11,195,375
U.S. Application No. 17/541755
Claim 1:  A method of providing a commerce platform and an account to a user via an electronic resource comprising a website or a mobile application accessible by the user where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising the steps of:



presenting, via the electronic resource, a plurality of purchase options available for purchase by the user; 

receiving a selection to purchase at least one of the purchase options by the user, wherein the purchase is associated with a purchase amount representing a cost to purchase at least one of the purchase options using a fiat currency having a fiat currency value; 


awarding the user a first amount of promotional-valued credits for making the purchase; 

identifying a second amount of promotional-valued credits to initiate play of the at least one game by the user; and 


determining a third amount of promotional-valued credits based on the user's play of the at least one game, 

wherein the fiat currency value of the account is a net sum of the first amount of promotional-valued credits, the second amount of promotional-valued credits, and the third amount of promotional-valued credits, and 

wherein the net sum is guaranteed to be equal to or greater than the fiat currency value of the purchase amount associated with the purchase.
Claim 1:  A method of providing a commerce platform and an account to a user via an electronic resource comprising a website or a mobile application accessible by the user where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: 







receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables, wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; 



providing the user a first amount of the promotional-valued credits for making the purchase; 

identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; 


determining a third amount of the promotional-valued credits based on the user's play of the at least one game; 

and adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, 


wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount.



Claims 1-9 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,650,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of at least receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables (at least one product and service being equivalent to deliverables), wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game; and adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount. as it relates to the method, non-transitory computer readable medium, and system of Claims 1-9 and 15-20 of the instant application No. 17/541755 are encompassed within the subject matters as it relates to Claims 1-20 of the method, non-transitory computer readable medium, and system of U.S. Patent No. 10,650,636.    
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
U.S. Patent No. 10,650,636
U.S. Application No. 16/843022
Claim 9:  A method of providing to a user a commerce platform via an electronic 
resource comprising a website or mobile application accessible by the user via 
the internet;  where the user can purchase at least one product and service, 
receive promotional-valued credits in response to the purchase of the at least 
one product and service, and participate in at least one game, the method 
comprising the steps of: 

receiving user information from the user at the electronic resource, wherein the user information is associated with an account 
for the user;  

presenting, via the electronic resource and to the user, the at least one product and service available for purchase by the user, wherein the at least one product and service is associated with a purchase amount representing a cost to purchase the at least one product and service in a fiat currency, wherein the fiat currency has a fiat currency value;  receiving from the user a selection of the at least one product and service that the user desires to purchase;  


awarding the user a first amount of promotional-valued credits for purchasing the at least one product and service;  

providing to the user a game that the user may play, wherein the user commits a second amount of promotional-valued credits to initiate play of the game;  and 

determining a third amount of promotional-valued credits based on the user's play of the game, 

wherein the fiat currency value of the account is a net sum of the first 
amount of promotional-valued credits, the second amount of promotional-valued 
credits, and the third amount of promotional-valued credits, and 

wherein the net sum is guaranteed to be equal to or greater than the fiat currency value of the purchase amount of the at least one product and service. 
Claim 1:  A method of providing a commerce platform and an account to a user via an electronic resource comprising a website or a mobile application accessible by the user where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: 








receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables, wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; 








providing the user a first amount of the promotional-valued credits for making the purchase; 

identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; 


determining a third amount of the promotional-valued credits based on the user's play of the at least one game; 

and adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, 


wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount.

Claim 5: The method of claim 1, wherein the set of purchase options comprises at least one of a product and a service.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features pertaining to at least Claim 10 “wherein the fiat currency value of the account is at least a net sum of the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional- valued credits, and wherein the net sum is guaranteed to be equal to or greater than zero.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A method of providing a commerce platform and an account to a user via an electronic resource comprising a website or a mobile application accessible by the user where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables, wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game; and adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount.

Independent Claim 10:
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by at least one processor, perform a method of providing, to a user, an electronic resource and an account where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; and determining a third amount of the promotional-valued credits based on the user's play of the at least one game, wherein the fiat currency value of the account is at least a net sum of the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional- valued credits, and wherein the net sum is guaranteed to be equal to or greater than zero.

Independent Claim 15:
A system for providing to a user an electronic resource and an account comprising a website or mobile application where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the system comprising: a processor; one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the processor, perform a method of providing the website or the mobile application and the promotional-valued credits to the user, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; and determining a third amount of the promotional-valued credits based on the user's play of the at least one game, wherein the fiat currency value of the account is a net sum of the purchase amount, the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, and wherein the net sum is guaranteed to be equal to or greater than the fiat currency value of the purchase amount.
In summary, in regards to claims 1-9, the claimed invention a method of providing a commerce platform and an account to a user via an electronic resource comprising a website or a mobile application accessible by the user where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables, wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game; and adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.  
The claimed limitations of receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables, wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game; and adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount relates to concepts of fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (electronic resource (website or mobile application)) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “electronic resource”, “website”, and/or “mobile application” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a electronic resource is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the method and/or the extent to which a computer performs/implements method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that the “system of embodiments of the present invention may comprise computing devices, servers, and communications networks to facilitate the functions and features described herein. The computing devices and servers may comprise any number and combination of processors, controllers, integrated circuits, programmable logic devices, or other data and signal processing devices for carrying out the functions described herein, and may additionally comprise one or more memory storage devices, transmitters, receivers, and/or communication busses for communicating with the various devices of the system” (¶ 22); “The computer program, method, and system of embodiments of the invention may be implemented in hardware, software, firmware, or combinations thereof using system 10, shown in FIG. 2, which broadly comprises server devices 12, computing devices 14, and a communications network 16. The server devices 12 may include computing devices that provide access to one or more general computing resources, such as Internet services, electronic mail services, data transfer services, and the like” (¶ 24); “The server devices 12 and computing devices 14 may include any device, component, or equipment with a processing element and associated memory elements. The processing element may implement operating systems and may be capable of executing the computer program, which is also generally known as instructions, commands, software code, executables, applications, apps, and the like. The processing element may include processors, microprocessors, microcontrollers, field programmable gate arrays, and the like, or combinations thereof. The memory elements may be capable of storing or retaining the computer program and may also store data, typically binary data, including text, databases, graphics, audio, video, combinations thereof, and the like. The memory elements may also be known as a “computer-readable medium” or “computer-readable storage medium” and may include random access memory (RAM), read only memory (ROM), flash drive memory, floppy disks, hard disk drives, optical storage media such as compact discs (CDs or CDROMs), digital video disc (DVD), Blu-Ray™, and the like, or combinations thereof. In addition to these memory elements, the server devices 12 may further include file stores comprising a plurality of hard disk drives, network attached storage, or a separate storage network” (¶ 25); “The computing devices 14 may specifically include mobile communication devices (including wireless devices), work stations, desktop computers, laptop computers, palmtop computers, tablet computers, portable digital assistants (PDA), smart phones, scanners, cash registers, cash drawers, printers, and the like, or combinations thereof. Various embodiments of the computing device 14 may also include voice communication devices, such as cell phones or landline phones. In embodiments, the computing device 14 will have an electronic display, such as a cathode ray tube, liquid crystal display, plasma, or touch screen that is operable to display visual graphics, images, text, etc.” (¶ 26); and “The communications network 16 may be wired or wireless and may include servers, routers, switches, wireless receivers and transmitters, and the like, as well as electrically conductive cables or optical cables. The communications network 16 may also include local, metro, or wide area networks, as well as the Internet, or other cloud networks. Furthermore, the communications network 16 may include cellular or mobile phone networks, as well as landline phone networks, public switched telephone networks, fiber optic networks, or the like.” (¶ 28).  Such disclosure suggests that any hardware and/or software required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent claims 2-9, related to wherein the deliverable and the at least one game are presented to the user based on learned purchase and game-playing behaviors of the user (claim 2); wherein the user may purchase the promotional- valued credits using at least one of the fiat currency, digital currency, virtual currency, and a combination thereof (claim 3); wherein the promotional-valued credits have a set ratio to the fiat currency (claim 4); wherein the deliverable comprises one of a product, a service, a stored-value card, or a promotional-valued credit (claim 5); receiving user information from the user, wherein the user information is associated with the account for the user accessible at the electronic resource (claim 6); debiting or crediting the account based on a difference between the second amount of the promotional-valued credits and the third amount of the promotional-valued credits (claim 7); wherein the first amount of the promotional-valued credits corresponds to the purchase amount (claim 8); and wherein the fiat currency value of the account is a net sum of the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, and wherein the net sum is guaranteed to be equal to or greater than the fiat currency value of the purchase amount associated with the purchase (claim 9) add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 10-14, the claimed invention focuses on one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by at least one processor, perform a method of providing, to a user, an electronic resource and an account where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; and determining a third amount of the promotional-valued credits based on the user's play of the at least one game, wherein the fiat currency value of the account is at least a net sum of the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional- valued credits, and wherein the net sum is guaranteed to be equal to or greater than zero.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.  
The claimed limitations of providing, to a user, an electronic resource and an account where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; and determining a third amount of the promotional-valued credits based on the user's play of the at least one game, wherein the fiat currency value of the account is at least a net sum of the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional- valued credits, and wherein the net sum is guaranteed to be equal to or greater than zero relates to concepts of fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (computer-readable media, electronic resource, processor) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computer-readable media”, “electronic resource”, and/or “processor” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the medium implementing the method and/or the extent to which a computer performs/implements the method pertaining to the purchase of at least one deliverable or server and the game. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that the “system of embodiments of the present invention may comprise computing devices, servers, and communications networks to facilitate the functions and features described herein. The computing devices and servers may comprise any number and combination of processors, controllers, integrated circuits, programmable logic devices, or other data and signal processing devices for carrying out the functions described herein, and may additionally comprise one or more memory storage devices, transmitters, receivers, and/or communication busses for communicating with the various devices of the system” (¶ 22); “The computer program, method, and system of embodiments of the invention may be implemented in hardware, software, firmware, or combinations thereof using system 10, shown in FIG. 2, which broadly comprises server devices 12, computing devices 14, and a communications network 16. The server devices 12 may include computing devices that provide access to one or more general computing resources, such as Internet services, electronic mail services, data transfer services, and the like” (¶ 24); “The server devices 12 and computing devices 14 may include any device, component, or equipment with a processing element and associated memory elements. The processing element may implement operating systems and may be capable of executing the computer program, which is also generally known as instructions, commands, software code, executables, applications, apps, and the like. The processing element may include processors, microprocessors, microcontrollers, field programmable gate arrays, and the like, or combinations thereof. The memory elements may be capable of storing or retaining the computer program and may also store data, typically binary data, including text, databases, graphics, audio, video, combinations thereof, and the like. The memory elements may also be known as a “computer-readable medium” or “computer-readable storage medium” and may include random access memory (RAM), read only memory (ROM), flash drive memory, floppy disks, hard disk drives, optical storage media such as compact discs (CDs or CDROMs), digital video disc (DVD), Blu-Ray™, and the like, or combinations thereof. In addition to these memory elements, the server devices 12 may further include file stores comprising a plurality of hard disk drives, network attached storage, or a separate storage network” (¶ 25); “The computing devices 14 may specifically include mobile communication devices (including wireless devices), work stations, desktop computers, laptop computers, palmtop computers, tablet computers, portable digital assistants (PDA), smart phones, scanners, cash registers, cash drawers, printers, and the like, or combinations thereof. Various embodiments of the computing device 14 may also include voice communication devices, such as cell phones or landline phones. In embodiments, the computing device 14 will have an electronic display, such as a cathode ray tube, liquid crystal display, plasma, or touch screen that is operable to display visual graphics, images, text, etc.” (¶ 26); and “The communications network 16 may be wired or wireless and may include servers, routers, switches, wireless receivers and transmitters, and the like, as well as electrically conductive cables or optical cables. The communications network 16 may also include local, metro, or wide area networks, as well as the Internet, or other cloud networks. Furthermore, the communications network 16 may include cellular or mobile phone networks, as well as landline phone networks, public switched telephone networks, fiber optic networks, or the like.” (¶ 28).  Such disclosure suggests that any hardware and/or software required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent claims 11-14, pertaining to “wherein the first amount of the promotional-valued credits awarded to the user for making the purchase is dependent on a plurality of characteristics of the user (claim 11); wherein the plurality of characteristics of the user is one of a length of time the user has been accessing the electronic resource, a frequency with which the user accesses the electronic resource, or a qualification level of the user (claim 12); wherein the computer- executable instructions are further executed to perform receiving user information from the user, wherein the user information is associated with the account for the user accessible at the electronic resource (claim 13); and wherein the computer- executable instructions are further executed to perform receiving, via the electronic resource and from the user, if the account has a credit after the play of the at least one game, either a first selection by the user to make another purchase or a second selection by the user to play another game at the electronic resource (claim 14), add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 15-20, the claimed invention focuses on a system for providing to a user an electronic resource and an account comprising a website or mobile application where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the system comprising: a processor; one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the processor, perform a method of providing the website or the mobile application and the promotional-valued credits to the user, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; and determining a third amount of the promotional-valued credits based on the user's play of the at least one game, wherein the fiat currency value of the account is a net sum of the purchase amount, the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, and wherein the net sum is guaranteed to be equal to or greater than the fiat currency value of the purchase amount.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.  
The claimed limitations of providing the website or the mobile application and the promotional-valued credits to the user, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; and determining a third amount of the promotional-valued credits based on the user's play of the at least one game, wherein the fiat currency value of the account is a net sum of the purchase amount, the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, and wherein the net sum is guaranteed to be equal to or greater than the fiat currency value of the purchase amount relates to concepts of fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, electronic resource, website, mobile application, computer-readable media, processor) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “electronic resource”, “website”, “mobile application”, “computer-readable media”, and/or “processor” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids system and/or the extent to which a computer performs/implements pertaining to the method of purchasing deliverables and games and managing the account thereof. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that the “system of embodiments of the present invention may comprise computing devices, servers, and communications networks to facilitate the functions and features described herein. The computing devices and servers may comprise any number and combination of processors, controllers, integrated circuits, programmable logic devices, or other data and signal processing devices for carrying out the functions described herein, and may additionally comprise one or more memory storage devices, transmitters, receivers, and/or communication busses for communicating with the various devices of the system” (¶ 22); “The computer program, method, and system of embodiments of the invention may be implemented in hardware, software, firmware, or combinations thereof using system 10, shown in FIG. 2, which broadly comprises server devices 12, computing devices 14, and a communications network 16. The server devices 12 may include computing devices that provide access to one or more general computing resources, such as Internet services, electronic mail services, data transfer services, and the like” (¶ 24); “The server devices 12 and computing devices 14 may include any device, component, or equipment with a processing element and associated memory elements. The processing element may implement operating systems and may be capable of executing the computer program, which is also generally known as instructions, commands, software code, executables, applications, apps, and the like. The processing element may include processors, microprocessors, microcontrollers, field programmable gate arrays, and the like, or combinations thereof. The memory elements may be capable of storing or retaining the computer program and may also store data, typically binary data, including text, databases, graphics, audio, video, combinations thereof, and the like. The memory elements may also be known as a “computer-readable medium” or “computer-readable storage medium” and may include random access memory (RAM), read only memory (ROM), flash drive memory, floppy disks, hard disk drives, optical storage media such as compact discs (CDs or CDROMs), digital video disc (DVD), Blu-Ray™, and the like, or combinations thereof. In addition to these memory elements, the server devices 12 may further include file stores comprising a plurality of hard disk drives, network attached storage, or a separate storage network” (¶ 25); “The computing devices 14 may specifically include mobile communication devices (including wireless devices), work stations, desktop computers, laptop computers, palmtop computers, tablet computers, portable digital assistants (PDA), smart phones, scanners, cash registers, cash drawers, printers, and the like, or combinations thereof. Various embodiments of the computing device 14 may also include voice communication devices, such as cell phones or landline phones. In embodiments, the computing device 14 will have an electronic display, such as a cathode ray tube, liquid crystal display, plasma, or touch screen that is operable to display visual graphics, images, text, etc.” (¶ 26); and “The communications network 16 may be wired or wireless and may include servers, routers, switches, wireless receivers and transmitters, and the like, as well as electrically conductive cables or optical cables. The communications network 16 may also include local, metro, or wide area networks, as well as the Internet, or other cloud networks. Furthermore, the communications network 16 may include cellular or mobile phone networks, as well as landline phone networks, public switched telephone networks, fiber optic networks, or the like.” (¶ 28).  Such disclosure suggests that any hardware and/or software required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent Claims 16-20, related to wherein the promotional-valued credits and the purchase amount of the purchase is accessible by a stored-value card (Claim 16); further comprising an advertisement link displayed on the electronic resource, wherein upon a selection of the advertisement link by the user the computer-executable instructions perform an additional step of awarding a fourth amount of the promotional-valued credits (Claim 17); wherein the promotional-valued credits have a set ratio to the fiat currency (Claim 18); further comprising a user database for storing user information relating to the account of the user (Claim 19); and wherein the user database comprises the account of the user, an administrator account, and a brand owner account, and wherein the user information comprises a current balance of the promotional-valued credits associated with the account of the user (Claim 20), add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) found in Certain Methods of Organizing Human Activity Grouping.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the current application is a continuation. Assuming this application should be treated as a continuation, claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.
In regards to Claim 10, the specification fails to teach “wherein the net sum is guaranteed to be equal to or greater than zero”.
Claims 11-14 inherit the deficiencies of Claim 10 and are herein rejected.
Appropriate correction is required.

Best Applicable Prior Art
In regards to Claim 1:
 	Mosites (US 2011/0312423) teaches a method of providing a commerce platform and an account to a user via an electronic resource comprising a website or a mobile application accessible by the user where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: receiving, from the user, a purchase amount for a deliverable of a plurality of deliverables, wherein the purchase amount represents a value of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; and initiate play of the at least one game by the user.  Sukeda (US 2002/0112236) teaches a similar type system, wherein the system implements the steps of awarding or providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game.
However, Mosites and/or Sukeda, alone or in combination, fails to explicitly suggest adjusting the account by the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, wherein the fiat currency value of the account after the adjustment of the account is at least equal to or greater than the fiat currency value of the purchase amount.
In regards to Claim 10:
Mosites (US 2011/0312423) teaches one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by at least one processor, perform a method of providing, to a user, an electronic resource and an account where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase, and initiate play of the at least one game by the user.  Sukeda (US 2002/0112236) teaches a similar type system, wherein the system implements the steps of awarding or providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game.  
However, Mosites and/or Sukeda, alone or in combination, fails to explicitly teach wherein the fiat currency value of the account is at least a net sum of the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional- valued credits, and wherein the net sum is guaranteed to be equal to or greater than zero.  
In regards to Claim 15:
Mosites (US 2011/0312423) teaches a system  for providing to a user an electronic resource and an account comprising a website or mobile application where the user can make a purchase, receive promotional-valued credits in response to making the purchase, and participate in at least one game, the system comprising: a processor; one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the processor, perform a method of providing the website or the mobile application and the promotional-valued credits to the user, the method comprising: receiving, from the user, a purchase amount to purchase a deliverable of a plurality of deliverables, wherein the purchase amount represents a cost of the deliverable using a fiat currency having a fiat currency value; providing the user a first amount of the promotional-valued credits for making the purchase; and initiate play of the at least one game by the user.  Sukeda (US 2002/0112236) teaches a similar type system, wherein the system implements the steps of awarding or providing the user a first amount of the promotional-valued credits for making the purchase; identifying a second amount of the promotional-valued credits to initiate play of the at least one game by the user; determining a third amount of the promotional-valued credits based on the user's play of the at least one game.  
However, Mosites and/or Sukeda, alone or in combination, fails to explicitly teach wherein the fiat currency value of the account is a net sum of the purchase amount, the first amount of the promotional-valued credits, the second amount of the promotional-valued credits, and the third amount of the promotional-valued credits, and wherein the net sum is guaranteed to be equal to or greater than the fiat currency value of the purchase amount.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715